Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1, 16, and 17 objected to because of the following informalities: “conservation” is recited. This is merely an easily fixed typographical error to mean “conversation”. Appropriate correction is required.


Response to Arguments
Applicant's arguments with respect to claims 1, 16, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
Prior art of Liu has been provided to read upon the presence of three users one of which is a sharer or speaker per se.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claims 1, 18, and 30, in question recite:
 “a storage section…”
	In the scope of software-hardware, such elements preceding “storage” provide structure that is to store as in memory, analogous to BRI examples such as a knife blade unit for cutting. If section were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are within claim 1:
“a setting section…”
 “a presentation section…”
Neither setting or presentation are structures that can perform the recited functions. Unlike a storage section which stores information analogous to a knife blade which can cut, presentation can not provide the functions recited, which is not simply presenting information but complexities involving decision making more so. Additionally setting is structurally broad and is not interpreted analogous to a knife blade means/section in the hardware/software realm.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns) in view of Coroy; Trenton Gary et al. US 20140172917 A1 (hereinafter Coroy) and further in view of Liu; Agnes et al. US 20100115426 A1 (hereinafter Liu).
Re claims 1, 16, and 17, Kalns teaches
[Claim 1] An information processing apparatus, comprising: 
a setting section configured to set a topic representing contents of utterance; a storage section configured to store the topic and a user set as a sharer who shares the topic so that the topic and the user are associated with each other; (as in figure 6 there are clearly separate to-do lists assigned to different users, setting the topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
a storage section configured to store the topic and a sharer who shares the topic so as to be associated with each other; and (person1 and person2 conversation stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 6 and element 638)
wherein the setting section, the storage section, and the presentation section are each implemented via at least one processor (fig. 1 and 2 are processor based)

However, Kalns fails to teach privacy contexts such as presenting or displaying information depending on which users are present based on topic:
present information associated with the topic to the user (Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based on input profile/registration data, and similarly omitting/displaying information depending on multiple users credentials/authorization level is analogous for in-person and also remote such as when there is a combination remote or in-person group as in Kalns VPA with varying users in the same physical place and remotely … age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)


However the combination fails to teach the instance in which a location is a distance metric based location such as avatar proximities in a relationship digital space with three or more people, and fails to teach
wherein a sharer is not another user who does not have conservation about the topic with the user; (Liu avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
and the another user who is not set as a sharer are both located together in a predetermined area, whether or not to present information associated with the topic to the user (Liu determination to present text for instance or any data begins… avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Coroy to incorporate the above claim limitations as taught by Liu to allow for avatar social-relationship-distance based metrics such as to provide real life conversations and ability to communicate with people virtually in the same manner one would utilize in-person such as to exclude an unfamiliar party who is not privy to conversation and preserve those who are e.g. a familial conversation and a coworker steps into the room, the familial conversation ceases analgous to the avatar realm as exemplified by Liu, thereby enhancing the intent extraction of Kalns and privacy metrics for certain individuals in Coroy by illustratively providing other user information visually, thereby creating a faster awareness of privacy needs by the user via visual of avatar of a user in the instance the system fails to regulate privacy as well as confirmation of the intended context that is intended if intention recognition fails.

Re claim 2, Kalns teaches 
[Claim 2] The information processing apparatus according to claim 1, wherein the sharer is a user who has conversation about the topic.  (conversation context(s)/intent(s) extracted based on keyword(s)/trigger(s)… person1 or person2 stays in the conversation, varying topics can emerge, which is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 3, Kalns teaches 
 [Claim 3] The information processing apparatus according to claim 1, wherein the presentation section presents a keyword extracted from the utterance to the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 4, Kalns teaches 
 [Claim 4] The information processing apparatus according to claim 1, wherein the presentation section acquires information associated with the topic from other apparatus and presents the acquired information to the82SP367271 sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 5, Kalns teaches 
 [Claim 5] The information processing apparatus according to claim 1, wherein when the utterance is performed, a user who stays there is set as the sharer.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 6, Kalns teaches 
 [Claim 6] The information processing apparatus according to claim 1, wherein a second user who stays when a first user performs utterance about a predetermined topic is set as a sharer of the information associated with the predetermined topic of the first user; and (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
when the second user requests to present the information associated with the predetermined topic of the first user, the presentation section presents the information associated with the predetermined topic of the first user to the second user.  (two user threads shared, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 7, Kalns teaches 
 [Claim 7] The information processing apparatus according to claim 1, wherein in a case where when the sharer has conversation about the topic, a user other than the sharer participates in the conversation, the user who participates in the conversation is also set as a sharer.  (both parties can share, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 8, Kalns fails to teach
SP367271 claim 7, wherein the user who participates in the conversation is a child, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected, wherein a profile is created based on biometric or other metadata that prevents or reduces certain access/abilities, thereby improving security and privacy of Kalns.

Re claim 9, Kalns fails to teach 
 [Claim 9] The information processing apparatus according to Claim 7, wherein the user who participates in the conversation is a guest, the user is not set as the sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the above claim limitations as taught by Coroy to allow for the permission/authority modifications when a specific user is detected, wherein a profile is created based on 


Re claim 10, Kalns teaches 
 [Claim 10] The information processing apparatus according to claim 1, wherein in a case where when the sharer has the conversation about the topic in a predetermined room, a user other than the sharer enters the predetermined room, thereby interrupting the conversation, (0032-0033 same room and user location, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
However Kalns fails to teach
the user who enters the predetermined room is not set as a sharer.  (Coroy age restriction for participation and general other parameters for modifying permissions, 0058 and 0065 and related paragraphs pertaining to blacklisting certain parties)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kalns to incorporate the 


Re claim 11, Kalns teaches 
 [Claim 11] The information processing apparatus according to claim 1, wherein in the case where a sharer is added to a predetermined topic stored in the storage section, a sharer who is early set as the sharer is notified of that the sharer is added.  (enters the conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 12, Kalns teaches 
(data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the storage section sets a user who performs the action together as a sharer; and (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)
the presentation section, when only the sharer stays in a predetermined place, presents the information associated with the topic to the sharer.  (any user speaks topic(s), data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 13, Kalns teaches 
 [Claim 13] The information processing apparatus according to claim 1, wherein the presentation section presents a picture in which a situation of conversation is displayed on a time line.  (data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 14, Kalns teaches 
(data can be altered, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)

Re claim 15, Kalns teaches 
 [Claim 15] The information processing apparatus according to claim 14, wherein the edition includes edition of the topic, and addition and deletion of the sharer. (user can alter data and also leave/enter a conversation, data presented is from conversation, final and intermediate topics and summaries shown including graphical image, detecting person1 or person2 stays in the conversation, varying topics can emerge, timeline sequential ASR conversation, using graphical images to represent topic(s), all data is stored in light of extracted topic based on conversation data 0027 0055 0060 0074 with fig. 3 fig. 5 fig. 6 and element 638)


Re claim 18, Kalns fails to teach 
18. (New) The information processing apparatus according to claim 1, wherein the presentation section is further configured to determine to present information associated with the topic to the user based on the user not staying in the predetermined -6-Patent Application No. 16/304,939 Reply to Non-Final Office Action of June 24, 2021 area with the another user who is not set as a sharer, and determine to not present information associated with the topic to the user based on the user staying in the predetermined area with the another user who is not set as a sharer. (Situations with matched and unmatched permission levels are covered here i.e. blocking or omitting displayed data if needed… Coroy teaches that different users will have varying access to information that is displayed including blocking access entirely to certain users, not necessarily blacklisted only but users who are simply unauthorized/unregistered e.g. guest or minor i.e. child of someone as in fig. 2 element 210 blocked and 0070. Using dedicated devices per user as in Coroy is analogous to using a single device for all users since remote and in-person users have access to the same data and a system knows which users are present based 


Re claim 19, Kalns in view of Coroy fails to teach 
19. (New) The information processing apparatus according to claim 1, wherein the sharer shares the topic in the predetermined area, and the presentation section is further configured to determine, based on whether or not the user is located in the (Liu determination to present text for instance or any data begins… avatars in proximities to one another where a sharer can be any user who can have or not have conversations with other users pending presence of others, one of which can be the initial sharer of information and the others are viewers who have the ability to engage the sharer, and some avatars have certain privileges of conversation context, distance is based on recent conversations and familiarity with users as well as relationship e.g. colleague versus family, such a distance determines what another user can view 0079 0083 0085 fig. 5, 7, 9a to 9b, 11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns in view of Coroy to incorporate the above claim limitations as taught by Liu to allow for avatar social-relationship-distance based metrics such as to provide real life conversations and ability to communicate with people virtually in the same manner one would utilize in-person such as to exclude an unfamiliar party who is not privy to conversation and preserve those who are e.g. a familial conversation and a coworker steps into the room, the familial conversation ceases analgous to the avatar realm as exemplified by Liu, thereby enhancing the intent extraction of Kalns and privacy metrics for certain individuals in Coroy by illustratively providing other user information visually, thereby creating a faster awareness of privacy needs by the user via visual of avatar of a user in the instance the system fails to regulate privacy as well as confirmation of the intended context that is intended if intention recognition fails.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Williams; David Lothele et al.	US 20130143587 A1
	User conversation context extraction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov